Exhibit 10.2
 


SENIOR SECURED PROMISSORY NOTE
 
$250,000.00
Effective February 1, 2011 
   

 
FOR VALUE RECEIVED, Medical Work, LLC, a Georgia limited liability company and
Generation Zero Group, Inc., a Nevada Corporation (together, the “Company”),
jointly and severally hereby promises to pay to the order of Geronimo Property
Trust, a Nevada trust, and/or its successors or assigns (the “Holder”), at the
address of Holder at Geronimo Property Trust, a Nevada trust, C/O ISSE
Investments, LLC Attention: Mrs. Deborah Fialkow, 7041 Cypress Bridge Drive
South, Ponte Vedra Beach, FL 32082 or such other place as may be designated by
Holder to the Company in writing, the aggregate principal amount of TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000.00), together with interest on the unpaid
principal amount hereof, upon the terms and conditions hereinafter set forth.


1.
Loan Amount.  This Promissory Note (this “Note”, “Promissory Note” or
“Agreement”) evidences the principal amount of $250,000.00 (hereinafter referred
to as the “Loan” or the “Principal”).
     
2.
Interest.  Interest on the outstanding portion of Principal of this Note shall
accrue at a rate of twelve percent (12%) per annum.  Interest begins to accrue
under this Note on the date hereof.  All past-due principal and interest (which
failure to pay such amounts shall be defined herein as an "Event of Default")
shall bear interest at the rate of eighteen percent (18%) per annum until paid
in full.  All computations of interest shall be made on the basis of a 360-day
year for actual days elapsed.  Such interest shall accrue and be paid as
described in Section 3 of this Note. Any payment that is not timely received,
shall incur a Late Payment Fee in the amount of TEN PERCENT (10%) of the amount
then due.
     
3.
Payment Terms.  Principal and interest are due as follows: interest only shall
be paid monthly commencing on the first day of March, 2011 and continuing
thereafter on the first of each month including February 1, 2012.  All accrued
interest and principal shall be due and payable on or before Febraury 1, 2012
(“Original Maturity Date”).  The Maturity Date may be extended one time for up
to twelve months, through Febraury 1, 2013 (the “Extended Maturity Date”) at the
latest, upon advance written notice from Company to Holder of not less than
thirty (30) days along with an accompanied payment of an extension fee of 2% of
the outstanding Principal balance on the Original Maturity Date. This extension
shall only be allowed as long as there are no events of Default at anytime
during the Term that have not been cured within the applicable grace period.
Additionally, if the Original Maturity Date is extended as provided herein, the
Interest Rate shall be increased to eighteen percent (18%) per annum and the
interest rate after an Event of Default shall be the lesser of (i) twenty four
percent (24%) per annum or (ii) the “Maximum Rate” (as defined below).  If the
Note is extended, no principal or interest payment shall be due on the Original
Maturity Date, but instead interest only payments shall continue monthly up
through and until the Extended Maturity Date, at which time all outstanding
Principal and interest shall be immediately due and payable. For purposes of
this Note, “Maturity Date” shall mean the Original Maturity Date up to and until
the Company’s right to the Extended Maturity Date is applicable, in which event
the “Maturity Date” hereunder shall thereafter man the Extended Maturity
Date.  All payments hereunder shall be made in lawful money of the United States
of America.  Payments shall be credited first to the outstanding fees, then to
accrued interest then due and payable, and the remainder to Principal.



 
 

--------------------------------------------------------------------------------

 

 
a.
Notwithstanding any provision in this Note, the total liability for payments of
interest and payments in the nature of interest, including all charges, fees,
exactions, or other sums which may at any time be deemed to be interest, shall
not exceed the limit imposed by the usury laws of the State of Georgia or the
applicable laws of the United States of America, whichever shall be higher, for
loan transactions between two commercial, arms-length sophisticated parties (the
“Maximum Rate”).




 
b.
In the event the total liability for payments of interest and payments in the
nature of interest, including, without limitation, all charges, fees, exactions
or other sums which may at any time be deemed to be interest, which for any
month or other interest payment period exceeds the Maximum Rate, all sums in
excess of those lawfully collectible as interest for the period in question (and
without further agreement or notice by, among or to the Holder the undersigned)
shall be applied to the reduction of the outstanding fees due, then to the
reduction of principal balance, with the same force and effect as though the
undersigned had specifically designated such excess sums to be so applied to the
reduction of fees and the principal balance and the Holder had agreed to accept
such sums as a premium-free prepayment of principal; provided, however, that the
Holder may, at any time and from time to time, elect, by notice in writing to
the undersigned, to waive, reduce or limit the collection of any sums in excess
of those lawfully collectible as interest rather than accept such sums as a
prepayment of the principal balance.  The undersigned does not intend or expect
to pay nor does the Holder intend or expect to charge, accept or collect any
interest under this Note greater than the Maximum Rate.

  

 
c.
If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding Business Day.
"Business Day" means a day other than (i) a Saturday, (ii) a Sunday or (iii) a
day on which commercial banks in Atlanta, Georgia, are authorized or required to
be closed for business.

 
4.
Prepayment.   

 

 
a.
This Note may be prepaid in whole or in part at any time without penalty.
       
b.
Any partial prepayment shall be applied first to any outstanding fees, then to
accrued interest and then to any principal Loan amount outstanding.

 
 
 
 
 

--------------------------------------------------------------------------------

 
5.
Representations and Warranties of the Company. The Company represents and
warrants to Holder as follows: 

 

 
a.
The execution and delivery by the Company of this Note (i) are within the
Company’s corporate power and authority, and (ii) have been duly authorized by
all necessary corporate action.  Further, the undersigned is a duly authorized
representative of the Company and has been authorized by a resolution of the
Board of Directors of the Company to exercise any and all documents necessary to
effectuate the transaction contemplated hereby.




 
b.
This Note is a legally binding obligation of the Company, enforceable against
the Company in accordance with the terms hereof, except to the extent that (i)
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or in injunctive or other equitable relief is subject to the
discretion of the court before which any proceeding therefore may be brought.
        c.
The proceeds of this Note are being used to acquire certain assets and therefore
is a purchase money note as defined under the term of the Uniform Commercial
Code.



6.
Events of Default.  The then-outstanding principal balance of this Note,
together with any outstanding fees and interest accrued thereon shall become
immediately due and payable upon any of the following events ("Events of
Default"), and/or any other default or Events of Default defined elsewhere in
this Note.    Events of Default include:

 

  a. the Company shall fail to make a payment when due, whether it be any
outstanding fees, the principal, or interest payable under this Note on the due
date of such payment; or        
b.
there is a default, by the Company or any other grantor, under any security
agreement securing the payment of this Note or any subordination or
intercreditor agreement relating to the Note;         c. the Company shall: (i)
become insolvent or take any action which constitutes its admission of inability
to pay its debts as they mature; (ii) make an assignment for the benefit of
creditors, file a petition in bankruptcy, petition or apply to any tribunal for
the appointment of a custodian, receiver or a trustee for it or a substantial
portion of its assets; (iii) commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution or liquidation or
statute of any jurisdiction, whether now or hereafter in effect; (iv) have filed
against it any such petition or application in which an order for relief is
entered or which remains undismissed for a period of thirty (30) days or more;
(v) indicate its consent to, approval of or acquiescence in any such petition,
application, proceeding or order for relief or the appointment of a custodian,
receiver or trustee for it or a substantial portion of its assets; or (vi)
suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or         d. the Company
shall take any action authorizing, or in furtherance of, any of the foregoing.

 
 
 

--------------------------------------------------------------------------------

 
In case any one or more Events of Default shall occur and be continuing (and not
fully cured within thirty (30) days of the occurrence except a payment default
in which case the cure period shall be five (5)  days, Holder may exercise any
and all rights it may have at law, in equity or pursuant to this Note, including
proceeding to protect and enforce its rights by an action at law, suit in equity
or other appropriate proceeding, whether for the specific performance of any
agreement contained herein or for an injunction against a violation of any of
the terms hereof, or in aid of the exercise of any power granted hereby or
thereby or by law or otherwise.  In case of a default in the payment of any
principal of or premium, if any, or any fees due, or interest on this Note, the
Company will pay to Holder such further amount as shall be sufficient to cover
the reasonable cost and expenses of collection, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.  No course of dealing
and no delay on the part of Holder in exercising any right, power or remedy
shall operate as a waiver thereof or otherwise prejudice Holder’s rights, powers
or remedies.  No right, power or remedy conferred by this Note upon Holder shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
 
7.
Security Agreement.  This Note is secured by purchase money first lien security
interests in all assets attached hereto as Exhibit A.   The Company agrees and
acknowledges that Holder shall file one or more UCC financing statements in
jurisdictions deemed proper by Holder in order to preserve and document its
security interest hereunder.



8.
Certain Waivers by the Company.  Company waives presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and assent to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral available to Holder, if any, and
to the addition or release of any other party or person primarily or secondarily
liable.



9.
Assignment by Holder.  If and whenever this Note shall be assigned and
transferred, or negotiated, including transfers to substitute or successor
trustees, the holder hereof shall be deemed the “Holder” for all purposes under
this Note.  In no event may Company assign its rights or obligations under this
Note.
   
10.
Amendment.  This Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
11.
Costs and Fees. Anything else in this Note to the contrary notwithstanding,
Holder shall have the right to recover its reasonable attorneys’ fees and other
costs in the event Holder is required to enforce its rights under this Note due
to Company’s default hereunder.
   
12.
Governing Law.  It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Georgia, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note.

  
13.
No Third Party Benefit.  The provisions and covenants set forth in this
Agreement are made solely for the benefit of the parties to this Agreement and
are not for the benefit of any other person, and no other person shall have any
right to enforce these provisions and covenants against any party to this
Agreement, except in accordance with Section 9 above and Section 15 below.
   
14.
Jurisdiction and Venue.  The parties hereby consent and agree that, in any
actions predicated upon this Note, venue is properly laid in the state of
Georgia and that the jurisdiction and venue shall be in Fulton County, Georgia,
and it shall have full subject matter and jurisdiction over the parties to
determine all issues arising out of or in connection with the execution and
enforcement of this Note.
   
15.
Interpretation.  Captions and paragraph headings in this Note are for
convenience only and shall not affect its interpretation.
   
16.
Entire Agreement.  Except for the security agreement entered into concurrently
herewith, this Agreement constitutes the sole and only agreement of the parties
hereto and supersedes any prior understanding or written or oral agreements
between the parties respecting the subject matter hereof. 
   





THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK


SIGNATURES ARE ON FOLLOWING PAGE














 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has caused this Promissory Note to be
executed and delivered by a duly authorized officer as of the date first above
written, to be effective as of the effective date set forth above.
 

 
Generation Zero Group,  INC.
a Nevada Corporation
         
By: /s/ Matthew D. Krieg
 
Matthew D. Krieg, CEO



Medical Work, LLC
By: Generation Zero Group, Inc.,
Its sole member




By: /s/ Matthew D. Krieg
Matthew D. Krieg, CEO



 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 